      Case 1:20-cv-04883-DLC Document 28 Filed 10/26/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 NEW FORTUNE, INC.,                      :
                                         :
                          Plaintiff,     :            20cv4883 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 APEX LOGISTICS INTERNATIONAL (CN) LTD. :
 and AEROFOLOT AIRLINES,                 :
                                         :
                          Defendants.    :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On October 23, 2020, the defendants in this matter filed a

motion to dismiss the plaintiff’s amended complaint.

Accordingly, it is hereby

     ORDERED that the plaintiff shall file any opposition to the

motion to dismiss by Friday, November 6.       Defendants’ reply, if

any, shall be filed by Friday, November 20.

     IT IS FURTHER ORDERED that, pursuant to Rule 4(B) of the

Court’s Individual Rules of Practice in Civil Cases, the

plaintiff shall file on ECF, by November 6, a letter no longer
         Case 1:20-cv-04883-DLC Document 28 Filed 10/26/20 Page 2 of 2




than two pages explaining the basis for its belief that

diversity of citizenship exists.

Dated:       New York, New York
             October 26, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
